Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Non-Final office action on the merits in response to the communication received on 5/11/2020.
	Priority Date: 4/06/2016, con. of (15/092,480) now US PAT (10,692,050)
Claim Status:
Pending claims : 1-20.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for assessment of damage and repair cost of vehicles.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
 receiving …, one or more images of a damaged vehicle from a client …; 
removing artifacts from a first image of the one or more images; 
aligning the first image to an undamaged version of the vehicle; 
segmenting the first image into vehicle parts; and 
detecting damage to a set of parts of the vehicle by comparing portions of each vehicle part in the first image to corresponding portions of each vehicle part in the undamaged version of the vehicle, wherein detecting damage to the set of parts includes: 
comparing at least one of edge distribution, texture comparison, and spatial correlation of portions of each vehicle part in the first image to corresponding portions of each vehicle part in the undamaged version of the vehicle, and 
threshold difference value, wherein damage is detected in a portion of a vehicle part in the first image if at least one of the edge distribution, the texture comparison, and the spatial correlation exceed the respective threshold difference value; 
detecting the pose of the vehicle in the first image; 
determining which external vehicle parts are damaged in the first image; and 
calculating an estimated repair cost for the vehicle based on which external vehicle parts are damaged based on accessing a parts database that includes repair costs.  

The claimed method/system/machine simply describes series of steps for assessment of damage and repair cost of vehicles.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human activities/interactions, but for the recitation of generic computer components. That is, other than reciting a server/processor, computing device, computer network and a plurality of trained Convolutional Neural Networks (CNNs) nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two

[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the server at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 9, and 17.  Furthermore, the dependent claims 2-8, 10-16 and 18-20 do not resolve the issues raised in the independent claims. Claims 2-8, 10-16 and 18-20 are directed towards using damage is detected in a portion of a vehicle part in the first image if at least two of the edge distribution, the texture comparison, and the spatial correlation exceed the respective threshold difference value. Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Double Patenting

 35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in the public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the right to exclude granted by a patent.  In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re White, 405 F.2d 904, 160 USPQ 644 (CCPA In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,692,050. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite means or steps that are substantially the same and that would have been obvious to one of ordinary skill in the art.

Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.   
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) would overcome an actual or provisional rejection on a non-statutory double patenting ground provided the conflicting patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Swamy et al (US 2014/0229207 A1) in view of Dillow et al (US 2019/0130671 A1). 

	Ref claim 1, Swamy discloses a method for automatically estimating a repair cost for a vehicle (para [0052-54], fig. 5; via a method 500 for automatically assessing damage in an object ...provided by a user of the damaged vehicle... (0059); via automatically prepare an insurance claim with the estimate cost of repair), comprising:
	receiving, at a server computing device over an electronic network, one or more
images of a damaged vehicle from a client computing device (para [0021], fig. 1; a Damaged Assessment System [DAS] 1O2 implemented in system, such as a server... [0028-29]: via the visual data captured by a camera of a mobile phone to the user of the vehicle using an application installed in client devices 104 to upload the visual data to the DAS 102... [0054]; via the visual data provided by a user of the damaged vehicle... received by the image analysis module 118);
	aligning the first image to an undamaged version of the vehicle; segmenting the first image into vehicle parts (para [0051], fig. 4; via a method for comparing contour maps of a damaged vehicle 404 with contour maps of an undamaged vehicle 408 [implied aligning images); and 

	wherein detecting damage to the set of parts (para [0014-15]; via visual data create one or more Multi-Dimensional [MD] representation of vehicle/s Scale Invariant Feature [SIFT] technique and a Combined Corner and Edge Detector [CCED] technique be used to identify the first set of characteristic points in the damaged vehicle) includes: 
	comparing at least one of edge distribution, texture comparison, and spatial correlation of portions of each vehicle part in the first image to corresponding portions of each vehicle part in the undamaged version of the vehicle (para [0030-31]; via The SIFT technique/Difference of Gaussians [DoG] that occurs at multiple scale, as DoG image D/if the pixel value is max/min among all compared pixels ... [0039]; via a [CCED] technique/where edges of the vehicle meet... [0047-49], fig. 2: via the comparator module 12Q/vehicle is compared... generate an estimate cost of repair... At 212, N is compared with a threshold number T... [0051-52], figs. 4-5: via a method for comparing contour maps of damaged vehicle with undamaged vehicle performed by comparator module 120);
	determining whether at least one of the edge distribution, the texture comparison, and the spatial correlation exceeds a respective threshold difference value, wherein damage is detected in a portion of a vehicle part in the first image if at least one of the 
	calculating an estimated repair cost for the vehicle based on which external vehicle parts are damaged based on accessing a parts database that includes repair costs {para (0047]: via the extent of damage may be calculated... prepared by the DAS 102, prices ... added up to generate an estimate cost of repair... [0059}) The DAS automatically process the visual data ... prepare an insurance claim report including the estimate cost of repair).
Swamy does not explicitly disclose the step of detecting the pose of the vehicle in the first image; and executing a plurality of Convolutional Neural Networks (CNNs) to determine which external vehicle parts are damaged in the first image, wherein each CNN is trained on a respective vehicle part of a plurality of external vehicle parts.
	However, Dillow being in the same field of invention discloses the step of detecting the pose of the vehicle in the first image; and executing a plurality of Convolutional Neural Networks (CNNs) to determine which external vehicle parts are damaged in the first image, wherein each CNN is trained on a respective vehicle part of a plurality of external vehicle parts (para [0019], fig. 1. Vehicle documentation system 100 includes interface with network 102…[0021]; via the lights 160a-d paced at predetermined locations within the vehicle documentation booth 120…to facilitate capture of an image of the vehicle from a particular position [implied pose of the vehicle]… [0023]; via the camera 170.vehicle documentation booth 120...vehicle images captured by the camera 170 may be analyzed to image recognition techniques…the computer vision [CV] may be utilized in conjunction with artificial intelligence implemented on neural network and/or using deep learning 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Swamy to include the disclosures as taught by Dillow to facilitate detecting damaged vehicle parts   .

	Ref claim 2, Swamy discloses the method of claim 1, wherein the parts database that includes repair costs includes estimates for parts and labor for individual parts (para [0011-12]; via automatically assessing damage of object by the computing systems, servers, mobile devices ...assess damage cause to a vehicle in an accident ... [0018]; via automatically process the visual data of the damaged vehicle to assess, estimate cost of repair... [0024]; via I/O interface 110/DAS 102).

	Ref claim 3, Swamy discloses the method of claim 1, wherein removing artifacts from the first image includes: removing background material from the first image; and  37Leydig 749384 removing specular reflection due to incident light on the vehicle shown in the first image (para [0030-31]; via The SIFT technique/Difference of Gaussians [DoG] that occurs at multiple scale, as DoG image D / if the pixel value is max/min among all compared 

	Ref claim 4, Swamy discloses the method of claim 1, wherein damage is detected in a portion of a vehicle part in the first image if at least two of the edge distribution, the texture comparison, and the spatial correlation exceed the respective threshold difference value (para [0039]; via a [CCED] technique/where edges of the vehicle meet... [0047-49], fig. 2: via the comparator module 12Q/vehicle is compared... generate an estimate cost of repair... [0051-52], figs. 4-5: via a method for comparing contour maps of damaged vehicle with undamaged vehicle performed by comparator module 120…[0056]; via the [SIFT] and [CCED] Detector technique).

	Ref claim 5, Swamy discloses the method of claim 1, wherein detecting damage to the set of parts includes: comparing each of edge distribution, texture comparison, and spatial correlation of portions of each vehicle part in the first image to corresponding portions of each vehicle part in the undamaged version of the vehicle (para [0051-52], figs. 4-5: via a method for comparing contour maps of damaged vehicle with undamaged vehicle performed by comparator module 120…[0056]; via the [SIFT] and [CCED] Detector technique).


	However, Dillow, specifically discloses, wherein detecting the pose of the vehicle in the first image comprises: training a first CNN to detect a pose of a vehicle in an input image; and executing the first CNN to detect the pose of the vehicle in the first image (para [0019], fig. 1. Vehicle documentation system 100 includes interface with network 102 [0023]; via the camera 170.vehicle documentation booth 120...vehicle images captured by the camera 170 may be analyzed to image recognition techniques…the computer vision [CV] may be utilized in conjunction with artificial intelligence implemented on neural network and/or using deep learning techniques …[0083]; via booth controller 130 determine specific target locations on the vehicle 650to capture appropriate image based on vehicle profile…to determine a front  hood or other vehicle locations/parts known to be damaged by hail storm/accident-front end collision [implied both external/internal parts]…[0051-52], fig. 3; via the sensor system 300/interfaces 308…[0100], fig. 9; via GUI 900 present received vehicle images …interior/exterior components…displayed through a web-browser application running on a user’s mobile computing device).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Swamy to include the disclosures as taught by Dillow to facilitate detecting damaged vehicle parts.  

	Ref claims 7-8, Swamy discloses the method of claim 1, wherein detecting damage to the set of parts further includes inferring damage to internal parts of the vehicle from the determined damaged external vehicle parts; and wherein calculating the estimated 

Claim 9 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 10-16 are is rejected as per the reasons set forth in claims 2-8 respectively.

Claim 17 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 18-20 are rejected as per the reasons set forth in claims 6-8 respectively.
 
	
Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
WANG et al (US 2016/0259981 A1) discloses Vehicle Detection Based on Hybrid Inage Template.
Li et al (US 2015/0254818 A1) discloses Image Transformation and Multi-View Output Systems and Methods.
Dijk et al (US 2014/0316825 .A1) discloses Image Based Damaged Recognition and Repair Cost Estimation.
Xaypanya et al (US 2014/0279762 A1) discloses Analytical Neural Network Intelligent Interface Machine Learning Method and System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691